EXHIBIT 10.27

 

FIRST AMENDMENT TO THE

AK STEEL HOLDING CORPORATION

STOCK INCENTIVE PLAN

(as previously amended and restated effective as of January 16, 2003)

 

Pursuant to the power of amendment reserved to the Board of Directors of AK
Steel Holding Corporation in Section 10.1 of the AK Steel Holding Corporation
Stock Incentive Plan (as amended and restated effective as of January 16, 2003)
(the “Plan”), Section 7.7 of the Plan is amended in its entirety to read as
follows, effective as of the date of adoption of this First Amendment:

 

“7.7 Awards to Directors.    Except as otherwise determined by majority vote of
the Board with respect to any calendar year, fifty percent (50%) of each
Director’s annual retainer fee for services on the Board shall be paid in the
form of Restricted Stock Awards. Each Director may elect to have more than fifty
percent (50%) of his or her annual retainer, and/or all or any portion of any
other fees to be earned in the calendar year for his or her services on the
Board, paid to him or her in the form of Restricted Stock Awards. Such election
and the payment of the Restricted Stock Awards shall be made at such intervals
during the calendar year as the Company determines to be administratively
feasible according to procedures established by the Company and approved by the
Committee.”

 

IN WITNESS WHEREOF, AK Steel Holding Corporation has caused this First Amendment
to be executed this 15th day of April, 2004.

 

AK STEEL HOLDING CORPORATION

By:     Title:          